NO. 07-12-0040-CR

                                   IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL D

                                     DECEMBER 27, 2012
                            ___________________________________

                                     TIMOTHY D. CHAMBERS,

                                                                        Appellant

                                                    V.

                                       THE STATE OF TEXAS,

                                                          Appellee
                            ___________________________________

               FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY;

                    NO. 1238340R; HON. DAVID CLEVELAND, PRESIDING
                          __________________________________

                                   Memorandum Opinion
                            __________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, Timothy D. Chambers, appeals his conviction for aggravated assault

with a deadly weapon. He pled guilty to a jury and it assessed punishment at thirty

years in prison.

       Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders 1 brief, wherein he certified that, after diligently searching the record, he


       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396,18 L.Ed.2d 493 (1967).
concluded that the appeal was without merit. Along with his brief, appellate counsel

filed a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated April

10, 2012, this court notified appellant of his right to file his own brief or response by

June 11, 2012, if he wished to do so. To date, a response has not been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed three potential areas for appeal which included 1) jurisdiction, 2) rulings on

pretrial motions, and 3) ineffective assistance of counsel.        However, counsel then

proceeded to explain why the issues were without merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).          After doing so, we concur with

counsel’s conclusions.

       Accordingly, we affirm the judgment of the trial court and grant counsel’s motion

to withdraw.

                                                  Brian Quinn
                                                  Chief Justice




Do not publish.




                                             2